EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner notes that the following Examiner’s Amendment addresses a missing period at the end of claim 30. 

Claim 30, last line is amended as follows:  “sectional dimension and smaller than the shaft cross-sectional dimension.”

Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 1/19/2022 and in view of the Examiner’s Amendment contained in the present Action, could either not be found or was not suggested in the prior art of record. With respect to claims 1, 19 and 29, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of the portion of the lumen is a first portion of the lumen, the lumen cross-sectional dimension is a first lumen cross-sectional dimension of the first portion of the lumen, the flexible catheter comprises a proximal end that defines the first portion of the lumen, and the flexible catheter comprises a distal end that defines the distal opening and a second portion of the lumen having a second lumen cross-sectional dimension smaller than the first lumen cross-sectional dimension and smaller than the shaft cross-sectional dimension, as recited in claims 1 and 19; or the feature of the lumen is configured to contain a volume of medical adhesive pre-filled within the lumen, and the flexible catheter defines a side opening configured to be disposed distal to the volume of the medical adhesive pre-filled within the lumen, the side opening being configured to receive a guidewire, as recited in claim 29, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Publication No. 2015/0150863 to Wise, which discloses a medical assembly (device 100, see Fig. 1A) comprising: a flexible catheter (tubular member 110, is flexible, see paragraph 205) configured to be disposed within a hollow anatomical structure of a patient (vaginal cavity or rectal cavity, paragraph 186) wherein an inner wall of the flexible catheter defines a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/AMBER R STILES/             Primary Examiner, Art Unit 3783